Citation Nr: 1430082	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-08 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to a disability evaluation in excess of 20 percent for service-connected duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966 and July 1967 to April 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2013, the Board reopened claims of entitlement to service connection for disabilities of the knees and remanded these issues as well as the issue of an increased rating for service-connected duodenal ulcer.  The case has been returned to the Board for review. 

The issues of service connection for left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's duodenal ulcer is not shown to be manifested by recurring episodes of moderately severe symptoms with impairment of health manifested by anemia, weight loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has specified duties to notify and assist a claimant for benefits under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In a freestanding claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an August 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The VCAA notice letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records (STRs), private treatment records, VA outpatient treatment reports, adequate VA examination and opinion as well as statements from the Veteran, his relatives, friends, and his representative.  

As further concerning the duty to assist him with this claim, on remand the RO provided VA compensation examination to assess the severity of his duodenal ulcer, which in turn permits the Board to determine whether his existing rating is appropriate.  

The Board also remanded the claim in order to assist the Veteran in obtaining private records from St. Joseph's hospital.  In September 2013, the Appeals Management Center (AMC) sent the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA; however, the Veteran failed to respond.  The Board finds that there was compliance with its March 2012 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.

Increased Rating

The Veteran contends that his ulcer causes abdominal discomfort, reflux, indigestion, and dyspepsia.  

The Veteran's disability due to ulcer disease is rated as 20 percent disabling under Diagnostic Code 7305.  

Under Diagnostic Code 7305, duodenal ulcer is rated 20 percent when moderate, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.  When moderately severe, that is, less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year, a 40 percent rating is assigned.  See 38 C.F.R. § 4.114, Diagnostic Code 7305. 

Reviewing the records submitted in regard to his claim, VA outpatient records dated from 2008 show that the Veteran sought treatment for gastrointestinal complaints on occasions.  Colonoscopy in July 2008 revealed colon polyps.  Further diagnostic testing also revealed submucosal leiomyoma.  Upper endoscopy in November 2008 revealed the presence of tubular adenoma and Helicobacter pylori infection (ulcer disease).

VA examination was conducted in December 2008.  The Veteran reported his medical history and symptoms.  He reported that he was treated for hemorrhaging in 1969 and again in 1981 which required a blood transfusion.  His symptoms at that time included burning pain.  Although he was being treated with a variety of medication, his symptoms had not improved.  His appetite was good and his weight was stable at 205 pounds.  There was tenderness in the epigastrium otherwise the examination was unremarkable.  In giving a final assessment the examiner indicated that he had an active ulcer.  He added that he had moderate to severe symptoms of both duodenal ulcer and gastroesophageal reflux disease (GERD) without weight loss or anemia.

VA outpatient records in April 2009 show that he continued abdominal complaints.  An endoscopy study was performed. A biopsy from the antral and fundi gastric mucosae revealed mild superficial gastritis and grade B esophagitis.  Helicobacter pylori were no longer present.  

VA examination was conducted in September 2011.  He reported burning upper abdominal pain.  On a level of 1-10 the Veteran considered the pain at a level of 8-10.  Twice monthly the pain was rated at 10.  It improved with Zantac and Prilosec.  He reportedly had a March 2010 endoscopy which showed mild esophagitis, antral gastritis, and duodenitis.  He stated that he had 4 or more incapacitating episodes yearly that lasted 1-9 days.  The Veteran also reported that he had missed approximately 15 days of work over the previous year.    

At VA examination in February 2013, the Veteran reported similar complaints of monthly reflux, indigestion, and dyspepsia.  Otherwise, his weight was stable.  The examiner noted he did not have any incapacitating episodes.  The examiner added that the Veteran's GI symptoms since 2008 are related to his non-service connected GERD and not to duodenal ulcer.

A disability rating in excess of 20 percent would only be warranted in this case if the evidence showed a moderately severe duodenal ulcer with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.

The medical evidence shows that the Veteran for the most part, had GERD with esophagitis, and that the duodenal ulcer has not been considered an active problem since 2008.  The VA examiner has indicated the duodenal ulcer has been quiescent since then as all diagnostic studies (numerous endoscopies) were negative for the bacteria Helicobacter pylori.  No more severe or significant pertinent symptoms or severity have been indicated by the Veteran or otherwise indicated by any other evidence.

Considering all of the information from the documented instances of the Veteran describing his own symptoms (as well as his spouse and friends), together with the characterization of the duodenal ulcer disability in the medical evidence, the Board finds evidence showing a duodenal ulcer with continuous moderate manifestations, which is consistent with the current 20 percent rating.  The Board does not find evidence of recurring episodes of moderately severe symptoms with impairment of health manifested by anemia and weight loss.  The Board notes that the Veteran has consistently denied having anemia, or significant weight loss, or any other symptoms meeting the criteria for assignment of any higher disability rating.  Although in 2011, he claimed that he experienced incapacitating episodes (See September 2011 VA examination report) this has not been shown by record.  There is no evidence that any physician has described his duodenal ulcer symptoms as incapacitating.  Furthermore, the Veteran has reported past blood transfusion that resulted from his ulcer disease, but the Board remanded the claim in order to obtain these records.  As noted above, the Veteran has failed to provide the necessary medical documentation. 

Moreover, as noted above the most recent VA examiner has indicated that his symptoms that have occurred since 2008 are related to his non service connected GERD, not his duodenal ulcer.  In this case, the Board finds the statements of the VA examiner more credible in describing the source of his symptoms as well as the severity of his duodenal ulcer due to his medical expertise.  The evidence, to include the Veteran's lay statements, provides no basis for assignment of a higher disability rating in this case.  The Veteran's lay statements are not competent to the extent that he lacks the medical acumen to differentiate the symptoms between his service-connected (ulcers) and non-service-connected gastrointestinal conditions (GERD).
 
In conclusion, the preponderance of the evidence being against the Veteran's claim for a higher rating, the evidence is not equally balanced, and the Veteran's claim must be denied.

Extraschedular Rating

The potential application of various provisions of Title 38 of the Code of Federal Regulations have been considered whether or not they were raised by the Veteran as required by the holding of the United States Court of Veterans Appeals (Court) in Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991).  

In particular, the evidence does not suggest that the Veteran's duodenal ulcer productive of such an exceptional or unusual disability picture so as to render impractical the applicability of the regular schedular standards and thereby warrant the assignment of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).  The  rating schedule adequately contemplates his symptoms and does not indicate that his duodenal ulcer markedly interferes with his employment.  Additionally, the Veteran has not required hospitalization or frequent treatment for his duodenal ulcer.  The overall evidence indicates that the current 20 percent rating for the duodenal ulcer best represents the Veteran's disability picture, and the schedular evaluation in this case is not inadequate.  The impairment resulting solely from the duodenal ulcer does not warrant an extraschedular rating under 38 C.F.R. § 3.321 (1994). See Thun v. Peake, 22 Vet App 111 (2008).  


ORDER

A disability rating in excess of 20 percent for duodenal ulcer is denied.


REMAND

The Veteran contends that he has disabilities of the knees that had their onset during military service.  A VA examiner in February 2013 concluded that his knee disabilities were more than likely unrelated to military service.  However, it appears that this physician's conclusions were based on an incomplete or inaccurate reading of the STRs, which in turn lessens the probative value of the opinion. 

The February 2013 VA examiner noted the Veteran's in-service injuries that occurred in March 1963 and August 1964, however, in providing the rationale, he indicated that there were no right knee problems for the remainder of service.  He specifically stated that there were no knee problems reported on the June 1966 separation or the June 1967 enlistment examination reports.  However, in reporting his medical history, in June 1966, the Veteran did note "trick or locked" knee.  The June 1966 examiner also noted that the Veteran reported a locked right knee.  He added that this pertained to "stiffening up" of the knee.  Further, in 1967, on the enlistment report, the Veteran also noted the same history of a trick or locked knee.  On this report, the examiner noted that he had a 1959 knee injury but does not identify which knee.  

In regard to the left knee the February 2013 examiner indicated that the first evidence of a left problem was is in 1978.  However, the STRs contain an undated clinical note that shows the Veteran sought treatment for left tibial pain.  During the examination, the clinician noted 1+ medial laxity of the MCL.  In reporting the diagnostic assessment it was noted that he had an old meniscal tear on the left.  It is not clear from the February 2013 physician's report as to whether this clinical notation was taken into consideration when providing the conclusion.   

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran release of information forms in order to obtain copies of all VA and private medical records pertaining to treatment for his knees, which have not been previously associated with the claim. 

2.  If he is still available, forward the claims file to the VA examiner that performed the February 2013 evaluation of the Veteran and ask that he submit an addendum statement based on the correct facts, concerning the nature and etiology of the Veteran's current knee disabilities.    

If the February 2013 examiner is unavailable, the claims file should be sent to another competent physician to provide an opinion as to whether it is at least as likely as not that the Veteran's current knee disabilities are related to his military service.  The rationale for the requested opinion must be provided.  If the examiner determines that a physical examination of the Veteran is needed in order to provide the requested opinion one should be scheduled.   

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


